     Case 1:19-cr-00052-PLM ECF No. 1 filed 03/05/19 PageID.1 Page 1 of 3



                      UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF MICHIGAN
                           SOUTHERN DIVISION

UNITED STATES OF AMERICA,

                   Plaintiff,

             vs.

JAVONTAE QUINTEZ WHITE,
                                                         INDICTMENT
                  Defendant.
_________________________________/

      The Grand Jury charges:

                                     COUNT 1
                   (Distribution of Fentanyl Resulting in Death)

      On or about July 7, 2018, in Kent County, in the Western District of Michigan,

Southern Division, the defendant,

                           JAVONTAE QUINTEZ WHITE,

knowingly and intentionally distributed a mixture and substance containing a

detectable amount of fentanyl, a Schedule II controlled substance, the use of which

resulted in the death of E.M.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)





     Case 1:19-cr-00052-PLM ECF No. 1 filed 03/05/19 PageID.2 Page 2 of 3



                                     COUNT 2
                             (Distribution of Fentanyl)

      On or about July 8, 2018, in Kent County, in the Western District of Michigan,

Southern Division, the defendant,

                           JAVONTAE QUINTEZ WHITE,

knowingly and intentionally distributed a mixture and substance containing a

detectable amount of fentanyl, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)





     Case 1:19-cr-00052-PLM ECF No. 1 filed 03/05/19 PageID.3 Page 3 of 3



                                     COUNT 3
            (Possession with Intent to Distribute Fentanyl and Cocaine)

      On or about July 8, 2018, in Kent County, in the Western District of Michigan,

Southern Division, the defendant,

                           JAVONTAE QUINTEZ WHITE,

knowingly and intentionally possessed with intent to distribute a mixture and

substance containing a detectable amount of fentanyl, a Schedule II controlled

substance, and cocaine, a Schedule II controlled substance.

21 U.S.C. § 841(a)(1)
21 U.S.C. § 841(b)(1)(C)




                                       A TRUE BILL


                                       __________________________________________
                                       GRAND JURY FOREPERSON
ANDREW BYERLY BIRGE
United States Attorney


___________________________________
DANIEL T. MCGRAW
Assistant United States Attorney





